Citation Nr: 0515603	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-04 391	)	DATE
	)
	)


THE ISSUE

Whether the decision of the Board of Veterans' Appeals on 
March 16, 1979, that denied service connection for disorders 
of the legs and cervical spine should be reversed or revised 
on the basis of clear and unmistakable error.  

(The issues of entitlement to an earlier effective date for 
the awards of service connection for degenerative joint 
disease of the right hip and knee, and for right cervical 
radiculopathy will be the subject of a separate, but 
simultaneously issued, decision of the Board.)  


REPRESENTATION

Moving party represented by:  AMVETS


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1969.

This case comes before the Board on motion by the veteran to 
revise or reverse that portion of the Board's March 16, 1979, 
decision that denied service connection for disorders of the 
cervical spine and the legs on the basis of clear and 
unmistakable error.  


FINDINGS OF FACT

1.  A decision of the Board on March 16, 1979, in pertinent 
part, denied service connection for a disorder of the legs 
and cervical spine.  

2.  The March 16, 1979, Board decision, which denied service 
connection for a disorder of the legs and cervical spine, was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.  


CONCLUSION OF LAW

The Board's March 16, 1979, decision did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error.  Therefore, 
discussion of the VCAA provisions in this case is not 
appropriate.    

The veteran alleges clear and unmistakable error in the March 
1979 Board decision which denied him service connection for 
disabilities of the legs and cervical spine.  Generally, a 
Board decision is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).  However, under 
38 U.S.C.A. § 7111, the Board has been granted the authority 
to revise a prior decision of the Board on the grounds of 
clear and unmistakable error.  A claim requesting review 
under the new statute may be filed at any time after the 
underlying decision is made.  See 38 C.F.R. § 20.1400 (2004).  
The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2004).   

In the implementing regulation, clear and unmistakable error 
is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2004).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (2004).  Examples 
of situations that are not clear and unmistakable error 
include:  (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2004).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2004).  

In other cases prior to promulgation of this regulation, the 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Dobbin v. Principi, 15 Vet. App. 
323, 326 (2001).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

For the reasons to be discussed below, the Board finds no 
clear and unmistakable error in the March 16, 1979, decision 
which denied the veteran service connection for disorders of 
the cervical spine and legs, and his motion is denied.  

In its March 1979 decision, the Board noted that the veteran 
was treated in service for pain of the right leg, but 
physical examination revealed no abnormality.  Also, no 
complaints of or treatment for a cervical spine disorder were 
noted during military service.  Subsequent to service, the 
veteran underwent private evaluation of his right leg which 
revealed no clinical findings to explain his symptoms of leg 
pain.  A June 1978 private medical examination also yielded a 
diagnosis of radiculopathy of the cervical spine; however, 
the Board noted that this diagnosis was the first of record 
for the cervical spine.  On the basis of that evidence, the 
Board in March 1979 denied service connection for disorders 
of the legs and cervical spine.  

The veteran contends in his December 2003 claim that the 
Board failed to both provide him proper development and the 
benefit of the doubt.  He noted that much of the same 
evidence which was rejected by the Board in 1979 was accepted 
by the Board in August 2001, when service connection was 
granted for degenerative changes of the right leg.  However, 
the veteran did not note that the service medical records and 
post-service private treatment records before the Board in 
1979 did not reflect either an in-service diagnosis of 
cervical spine or leg disorder, or a post-service medical 
opinion that any subsequent disorder was related to service.  
At the time of the 1979 Board decision, the law required a 
current disability be the result of a disease or injury 
incurred during active military service in order for service 
connection to be awarded.  See 38 U.S.C. § 310 (1979).  Thus, 
based on the law and facts as they were known to VA at the 
time, the Board's March 1979 denial of service connection for 
a disorder of the legs and cervical spine was not the subject 
of clear and unmistakable error.  

In essence much of the veteran's argument advanced in this 
case has to do with the weight the Board accorded certain 
evidence in March 1979.  As noted above, a disagreement with 
how the facts were weighed or evaluated does not constitute 
clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) 
(2004).  Also, the Board's alleged failure to properly 
develop the veteran's claim and afford him the benefit of the 
doubt does not constitute clear and unmistakable error and 
cannot serve as a basis to overturn the March 1979 Board 
decision.  38 C.F.R. §§ 20.1403(d)(2), 20.1411(a) (2004).  
Overall, the veteran has failed to cite specific errors of 
fact or law in the March 1979 Board decision which would 
constitute clear and unmistakable error.  

For these reasons, the Board now finds that the evidence does 
not demonstrate that there was error which, had it not been 
made, would have manifestly changed the outcome of the 
Board's March 16, 1979, decision.  That is, given the facts 
available at the time, and the prevailing law, there was no 
undebatable error by the Board in concluding that service 
connection was not warranted for the veteran's claimed 
disorders of the cervical spine and legs.  Therefore, the 
Board must conclude that the Board's March 16, 1979, decision 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2004).  


ORDER

The motion for revision of the March 16, 1979, Board decision 
on the grounds of clear and unmistakable error is denied.




                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



